Citation Nr: 1141808	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  07-02 750	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for enlarged nodes of the chest and neck.

2.  Entitlement to an increased rating for facial scars as a residual of squamous cell carcinoma, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to August 1961 and from August 1963 to November 1980.  He received the Bronze Star Medal and Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from August and October 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the August 2006 decision, the RO erroneously: denied entitlement to service connection for removal of squamous cell carcinoma of the chin and basal cell carcinoma of the nose, right cheek, and right eye; and granted service connection for a lower lip scar due to squamous cell carcinoma removal and assigned an initial 10 percent disability rating, effective February 27, 2006.

In the October 2006 decision, the RO clarified that removal of squamous cell carcinoma of the chin and basal cell carcinoma of the nose, right cheek, and right eye were already service-connected and had been assigned a noncompensable disability rating, effective December 1, 1980.  An increased compensable rating for this disability was not warranted.  

The RO further clarified that a lower lip scar due to squamous cell carcinoma removal was also already service-connected and had been assigned a noncompensable disability rating, effective December 1, 1980.  An increased 10 percent rating was granted, effective February 27, 2006. 

In his January 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  In March 2007, he was notified that his DRO hearing had been scheduled for a date in April 2007.  He failed, without explanation, to appear for this hearing.

In October 2008, the RO combined the removal of squamous cell carcinoma of the chin and basal cell carcinoma of the nose, right cheek, and right eye and a lower lip scar due to squamous cell carcinoma removal, recharacterized the disability as facial scars as a residual of squamous cell carcinoma, and granted an increased 30 percent rating, effective February 27, 2006.

In December 2010, the Board denied the claim for an increased rating in excess of 30 percent for facial scars as a residual of squamous cell carcinoma.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2011, the Court vacated the Board's December 2010 decision and remanded the case for readjudication in compliance with directives specified in an August 2011 Joint Motion filed by counsel for the Veteran and VA.

In a March 2006 letter, the Veteran raised the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and left hand tremors.  Also, in April and August 2011, the Veteran raised the issues of entitlement to service connection for a psychiatric disability (to include PTSD) and a neurological disability (to include Parkinson's disease).  Although acknowledged by the Agency of Original Jurisdiction (AOJ), these issues have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion have agreed that a new VA examination is necessary to assess the current severity of the facial scars as a residual of squamous cell carcinoma, in light of apparent inconsistencies between findings recorded during a March 2006 VA examination and other medical evidence of record and deficiencies in the March 2006 VA examination report.  Specifically, the Joint Motion noted an inconsistency concerning whether the Veteran's in-service right eyelid surgeries (which resulted in hyperpigmentation and skin graft of the right eye and resultant eyelid drooping) were related to the service-connected skin cancer and, if so, whether the drooping eyelid rendered his eyes asymmetrical.  Furthermore, the examination report failed to address whether the post-skin graft depressed area posterior to the Veteran's right ear rendered his ears asymmetrical and whether there were any other grossly distorted features and did not provide measurements for the scaling and telangiectasias which affected his entire face.  

Accordingly, a remand is necessary to schedule the Veteran for a new VA examination to assess the current severity of the service-connected facial scars.

In the August 2006 rating decision, the RO denied entitlement to service connection for enlarged nodes of the chest and neck.  In October 2006, the Veteran submitted a notice of disagreement with this decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issue of entitlement to service connection for enlarged nodes of the chest and neck.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected facial scars.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the severity of all of the Veteran's facial scars, to include scar size (length and width), whether surface contour is elevated or depressed on palpation, and whether they are adherent to underlying tissue.

The examiner should also report the size of any hypopigmentation, hyperpigmentation, abnormal skin texture, and any area where underlying soft tissue is missing or skin is indurated and inflexible.

The examiner should also report whether there is any gross distortion or asymmetry of any features or paired sets of features (including nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, and lips).

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's in-service right eyelid surgeries were related to his service-connected skin cancer.

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

